Citation Nr: 0816641	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-32 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969.

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 2002 rating decision 
rendered by the Seattle, Washington, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in April 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a November 1984 
rating decision.  The veteran did not appeal that decision 
and it became final.  

2.  The evidence added to the record since the November 1984 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.

3.  PTSD is attributable to service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been received and the 
claim is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in April 2002.  While the letter provided adequate 
notice with respect to the evidence necessary to reopen a 
claim for service connection for PTSD, it did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess, supra.  However, the veteran was 
subsequently provided notice pertaining to these latter two 
elements by letter dated in April 2006, prior to the issuance 
of a supplemental statement of the case (SSOC).  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  



				Factual Background

The veteran served on active duty from December 1967 to 
August 1969.  The veteran was evaluated in October 1984 for 
PTSD.  During this examination, it was noted that the veteran 
did not describe recurrent recollections of the Vietnam War 
or nightmares or feelings as though he were there.  The 
veteran reported he fired his gun at the enemy but never saw 
anyone actually hit.  The veteran also reported seeing 
wounded servicemen but not killed.  PTSD was not diagnosed at 
that time.  

The veteran was afforded a VA compensation and pension 
examination in June 2002.  During this examination, the 
examiner noted that, although the veteran denied witnessing 
death in his 1984 PTSD evaluation, the veteran has since 
reported seeing people falling out of a Chinook helicopter 
and being burned to death.  The examiner reported that there 
were some significant discrepancies between the current 
examination and the past examination in terms of the degree 
of reported traumatic material and the veteran's avoidance of 
firearms.  It was noted that if the history recited by the 
veteran is taken at face value, the veteran clearly meets the 
criteria for PTSD based in part on experiencing a helicopter 
crash and seeing an individual wounded by a mine.  The 
examiner noted that on its face the veteran has wartime PTSD 
and that he is certainly preoccupied with themes related to 
this time in his life.  The examiner also found that he 
cannot determine any other stressors from the veteran's brief 
report other than the loss of his girlfriend.  The veteran 
was given a diagnosis of PTSD, delayed onset.  

The veteran was evaluated in December 2005 to determine if 
his PTSD was connected to the 1968 gunshot wound to the foot 
injury.  The examiner noted that the veteran was accidentally 
shot by a fellow serviceman.  The examiner noted that when 
discussing the gunshot injury the veteran laughed and did not 
seem that bothered by the incident, even though he is 
uncomfortable being around anyone with guns.  It was noted 
that the veteran seemed bothered by other events which 
included fearing a gas grenade and witnessing a gunship 
collide with a helicopter and watching the men fall out of 
the gunship to their deaths.  PTSD was diagnosed and the 
examiner found that the reported events involve serious 
injury, threatened death and profound helplessness.  The 
examiner concluded that while PTSD is present it is 
apparently not caused by the gunshot wound to the foot and 
that the veteran does relate other specific events that are 
more clearly related to the diagnosis.  

In a statement in support of his claim, the veteran reported 
that he had contact with the enemy while serving with the D 
co. 5/46 198 Light Infantry Brigade.  The veteran reported 
his stressors include witnessing a land mine explosion in 
June or July 1968 that caused a soldiers leg to blow up.  The 
veteran maintained that he felt a piece of the shrapnel brush 
on his leg and the power of the explosion blew him over.  The 
veteran said that he feared a gas attack during this 
incident.  The veteran also reported a stressor occurring in 
August 1968 while working on a battalion operation in a 
mountainous area.  During transport to the next assignment, 
the veteran said that he witnessed a Chinook helicopter 
collide with a gunship causing a crewman to fall several 
hundred feet from the helicopter to his death.  Four men also 
burned on impact.  The veteran maintained he felt helpless 
and could do nothing but watch the men die.  The veteran 
further reported a stressor of being shot in the left foot by 
a MP named Irv.  This incident, the veteran said, has caused 
him to distrust people.  In his RO hearing, the veteran also 
reported a stressor involving the ambush of Lt. Porter which 
occurred around September 1968.  

The veteran also submitted a statement from M.J.C., a fellow 
serviceman who served with the veteran.  M.J.C attested to 
being present when the veteran was shot in the foot.  A 
statement from J.D was also submitted.  J.D. maintained that 
he did not remember the particular incident the veteran 
referred to involving someone losing his leg, but J.D. said 
he recalled several severe leg wounds that probably resulted 
in amputation.  J.D recalled the helicopter collision and 
retrieving the bodies.  J.D. further recalled in his 
statement an ambush involving Lt. Porter.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Id.  

        Analysis	

Initially, the Board observes that there is no evidence 
showing that the veteran engaged in combat with the enemy.  
The veteran mentioned combat exposure during his April 2008 
hearing.  However, the veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy and no other evidence 
has been submitted to show that he participated in combat.  
Based upon official records we conclude that the did not 
engage in combat and that the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD.

The veteran was denied service connection for PTSD in 
November 1984.  The RO found that the evidence failed to show 
a psychiatric disorder to include PTSD.  
The veteran failed to file a timely appeal of the November 
1984 decision.  In February 2002, the veteran submitted a 
request to reopen the claim for service connection for PTSD.  
In a rating decision issued in November 2002, the veteran's 
claim for service connection remained denied.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The veteran's request to reopen his claim for service 
connection for PTSD is granted.  The Board notes that the 
veteran was denied service connection for PTSD because there 
was no diagnosis of PTSD.  Since that determination, the 
veteran has submitted a June 2002 compensation and pension 
examination showing a diagnosis of PTSD, delayed onset.  The 
compensation and pension examination provides a diagnosis of 
PTSD, a fact not previously established.  

The Board finds that the June 2002 examination constitutes 
new and material evidence in that it is not cumulative nor 
redundant of previously submitted evidence.  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen the veteran's claim.  

Entitlement to service connection for PTSD.

The veteran is seeking service connection for PTSD.  An issue 
before the Board is whether the veteran's claimed in-service 
stressors actually occurred and whether there is a link 
between the current symptoms and the claimed in-service 
stressors.  After a careful review of the record, the Board 
finds that the evidence supports an award of service 
connection for PTSD.  

It has been confirmed that the veteran was shot in the foot 
during service.  However, when the veteran was diagnosed with 
PTSD in June 2002, the gunshot wound was not listed as a 
cause for the diagnosis.  The diagnosis of PTSD was based in 
part on the veteran's assertions of witnessing a helicopter 
crash and seeing an individual wounded by a land mine, there 
was no mention of the gunshot wound to the foot in the PTSD 
diagnosis.  The December 2005 examiner found that while PTSD 
is present it is apparently not caused by the gunshot wound 
to the foot.  The examiner noted that, even though the 
veteran is uncomfortable being around anyone with guns, when 
discussing the gunshot injury the veteran laughed and did not 
seem that bothered by the incident.  Thus, even though the 
veteran's gunshot wound to the foot has been confirmed, the 
December 2005 examiner found that the veteran's injury did 
not cause his PTSD.  

In April 2008, the VA received a statement from a VA treating 
physician.  He indicated that the veteran had long standing 
PTSD due to exposure to combat and wounding while in Vietnam.  
The veteran is service connected for a gunshot wound to the 
foot.  Although an accident, the cause of the event is not 
relevant.  PTSD has been, in part, diagnosed upon this event.  
Furthermore, while in Vietnam, the veteran's MOS was 
rifleman.  The record also establishes that there was a 
shortage of MOS 11B within his Battalion.  He was also 
assigned to the American Division.  The Board is ever mindful 
of the duty to consider the nature and circumstances of his 
service.  38 U.S.C.A. § 1154(a).  Accordingly, service 
connection is granted.  











ORDER

The application to reopen the claim for service connection 
for PTSD is granted.

Service connection for PTSD is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


